DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
[0026], line 12
[0026] In step 3, referring to FIG. 1B, as the above described, the photoresist 110 has different thicknesses in different regions, so it has different etch loading in different regions. The etch loading is larger in regions where the semiconductor devices are distributed relatively sparsely, such as the input/output. regions As a result, when the first etching- back is performed directly, it is possible that the photoresist 110 on top of the dummy gate structures in the input/output region has not been completely removed but the thickness thinning of the photoresist 110 in the spacing regions in the core region reaches a required lower limit. As an example, the photoresist 110 on top of the dummy gate structures with6 LEGAL02/40569613v1widths greater than 300A is all directly removed. Therefore, it is necessary to remove the photoresist 110 on top of the dummy gate structures in the input/output area by adding a mask before subsequent first etching-back is performed. 

[0075], line 2
[0075] The present application also utilizes the characteristics that the etch selection ratio of the spin-on carbon.

Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: lines 2-4
step 3: performing a first etching-back to the spin-on carbon layer to remove the spin-on carbon layer outside the space regions and to keep the spin-on carbon layer in the space regions below the top surfaces of each of the dummy polysilicon gate, such that no residue is formed on the sidewalls of the space regions… 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (APA) in view of Baars et al. US 2012/0313187.

Regarding claim 1, APA discloses a method for semiconductor process for making a semiconductor device, comprising steps: 
step 1: forming a plurality of dummy gate structures, wherein each of the plurality of dummy gate structures is built by superposing a gate dielectric layer, dummy polysilicon gates and a hard mask layer in a stack on a semiconductor substrate, wherein each of the plurality of dummy gate structures has two side surfaces, wherein there are space regions formed between two adjacent sidewalls of the plurality of dummy gate structures; and forming sidewalls on the side surfaces of the plurality of dummy gate structures, wherein a top surface of each of the sidewalls of the plurality of dummy gate structures is higher than atop surface of each of the dummy polysilicon gates and lower than or equal to a top surface of the hard mask layer; 
wherein a first type of the plurality of dummy gate structures comprises a first pattern density and a second type of the plurality of dummy gate structures comprises a second pattern density, wherein each of the space regions of the first type of the plurality of dummy gate structures has a first width and each of the space regions of the second type of the plurality of dummy gate structures has a second width, and wherein the first width is smaller than the second width, so the first pattern density is higher than the second pattern density. APA does not disclose a spin-on carbon layer. 
Whereas Baars teaches depositing a spin-on carbon layer 36, [0028] on a plurality of gate structures 100N and 100P wherein the spin-on carbon layer fills the space regions between the sidewalls of the plurality of 28 LEGAL02/40569613v1gate structures to a level above the top surface of each of the plurality of gate structures Fig. 1C; performing a first etching-back to the spin-on carbon layer to remove the spin-on carbon layer outside the space regions and keep the spin-on carbon layer in the space regions below the top surfaces of each of the gate, such that no residue is formed the sidewalls of the space regions Fig. 1E; wherein the spin-on carbon layer does not have an etch loading difference to different pattern densities for the first etching-back; performing a second etching-back by using the remaining spin-on carbon layer as a mask to remove the hard mask layer and the sidewalls of the dummy polysilicon gates on both sides of the hard mask layer at a same time Fig. 1F; and removing the remaining spin-on carbon layer Fig. 1F.  APA and Baars et al. are analogous art because they are directed to a method of forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify APA because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of APA and incorporate the teachings of Baars et al. to protect the active area during further gate processing steps.
Regarding claim 2, APA in view of Baars et al. discloses the method for semiconductor process according to claim 1. Baars et al. [0021] teaches wherein the semiconductor substrate comprises a silicon substrate.  
Regarding claim 3, APA in view of Baars et al. discloses the method for semiconductor process according to claim 2. Baars et al. [0021] teaches wherein the hard mask layer comprises a first nitride layer 34 and a second oxide 30 layer in a stack.  
Regarding claim 5, APA in view of Baars et al. discloses the method for semiconductor process according to claim 3. Baars et al. [0027] teaches wherein each of the sidewalls of the gates include a nitride layer 34 or an oxide layer 26.  
Regarding claim 6, APA in view of Baars et al. discloses the method for semiconductor process according to claim 1. APA [0011] teaches wherein the gate dielectric layer comprises a high-dielectric-constant material.  
Regarding claim 7, APA in view of Baars et al. discloses the method for semiconductor process according to claim 1. APA [0012] teaches wherein before forming the plurality of dummy gate structures, the step 1 further comprises a step of forming a field oxide layer in the semiconductor substrate, wherein the field oxide layer separates active regions of plurality of dummy gate structures.  
Regarding claim 8, APA in view of Baars et al. discloses the method for semiconductor process according to claim 7. APA [0013]-[0014] teaches wherein the active regions comprise core active regions of the first type of the plurality of dummy gate structures and active input/output regions of the second type of the plurality of dummy gate structures; and wherein the semiconductor device comprises a core device formed in the core active regions and an input/output device formed in the input/output active regions.  
Regarding claim 9, APA in view of Baars et al. discloses the method for semiconductor process according to claim 8. APA [0016]-[0017] teaches wherein the core device comprises a first N-type field effect transistor and a first P-type field effect transistor; and wherein the input/output device comprises a second N-type field effect transistor and a second P-type field effect transistor.  
Regarding claim 10, APA in view of Baars et al. discloses the method for semiconductor process according to claim 9. APA [0018] teaches wherein the step 1 further comprises a step of forming P-wells and N-wells, wherein the P-wells are formed at the first N-type field effect transistor and the second N-type field effect transistor, and wherein the N-wells are formed at the first P-type field effect transistor and the second P-type field effect transistor.  
Regarding claim 11, APA in view of Baars et al. discloses the method for semiconductor process according to claim 9. APA [0019] teaches wherein after forming the sidewalls, the step 1 further comprises a step of forming source regions and drain regions in the active regions at both sides of the plurality of dummy gate structures.  
Regarding claim 12, APA in view of Baars et al. discloses the method for semiconductor process according to claim 11. APA [0020] teaches wherein the step of forming the source regions and the drain regions for the first P-type field effect transistor and the second P-type field effect transistor further comprises a step of forming an embedded silicon germanium epitaxial layer.  
Regarding claim 13, APA in view of Baars et al. discloses the method for semiconductor process according to claim 11. APA [0022]-[0023] teaches wherein after forming the source regions and the drain regions, the step 1 further comprises a step of forming salicide on surfaces of the source regions and the drain regions; wherein then the step 1 further comprises a step of forming a third nitride layer, wherein the third nitride layer covers the top surface of each of the plurality of the dummy gate structures, the top surfaces of the sidewalls of each of the plurality of the dummy gate structures, and surfaces of the space regions.  
Regarding claim 14, APA in view of Baars et al. discloses the method for semiconductor process according to claim 11. APA [0033]-[0038] teaches wherein after the step 5, the method further comprises: forming a contact-etch-stop-layer comprising a nitride layer; forming an interlayer film, wherein the interlayer film is only located in the space regions; performing a chemical-mechanical polishing process to remove the interlayer film on the top surface of the plurality of dummy gate structures, wherein the chemical-mechanical polishing process removes the contact-etch-stop-layer on the top surfaces of each of the 31 LEGAL02/40569613v1plurality of dummy gate structures and opens atop of each of the dummy polysilicon gates at the same time; removing the dummy polysilicon gates; and forming metal gates in area where the dummy polysilicon gates are removed.  
Regarding claim 15, APA in view of Baars et al. discloses the method for semiconductor process according to claim 7. APA [0003] teaches wherein the semiconductor device is fabricated following a gate last process node less than 28nm.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The method for semiconductor process according to claim 3, wherein in step 4, the second oxide layer is removed and the first nitride layer is reserved in the second etching-back.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898